      Case 4:21-cv-00859-O Document 1 Filed 07/15/21                     Page 1 of 8 PageID 1


                         IN THE UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

JUAN PLATA                                             )
                                                       )   COMPLAINT
                         Plaintiff,                    )
v.                                                     )   Case No.: 4:21-cv-859
                                                       )
SYNERPRISE CONSULTING                                  )
SERVICES, INC.                                         )   JURY TRIAL DEMANDED
                                                       )
                                                       )
                         Defendant.                    )

                                COMPLAINT AND JURY DEMAND

        COMES NOW, Plaintiff Juan Plata, by and through the undersigned counsel, and for his

Complaint against Defendant, Synerprise Consulting Services, Inc. under the Fair Debt Collection

Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), states as follows:

                                      JURISDICTION AND VENUE

        1.       This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d).

        2.       Venue is proper because the acts and transactions occurred here, Plaintiff resides here,

and Defendants transacts business here.

        3.       Under 28 U.S. Code § 1391(b)(2) a civil action may be brought in a judicial district in

which a substantial part of the events or omissions giving rise to the claim occurred.

        4.       Under 28 U.S. Code § 1391(d) when a defendant that is a corporation is subject to

personal jurisdiction at the time an action is commenced, such corporation shall be deemed to reside

in any district in that State within which its contacts would be sufficient to subject it to personal

jurisdiction if that district were a separate state.

        5.       Plaintiff resides in the city of Haltom City, a part of Tarrant County, Texas.
      Case 4:21-cv-00859-O Document 1 Filed 07/15/21                      Page 2 of 8 PageID 2


        6.      The acts that occurred giving rise to this complaint occurred while Plaintiff was in the

city of Haltom City, a part of Tarrant County, Missouri 76117, making Fort Worth a proper venue

under 28 U.S. Code § 1391(b)(2).

        7.      Defendant SCS, a Texas corporation headquartered in San Diego, California practices

as a debt collector throughout the country, including Texas.

        8.      Defendant SCS attempts to collect alleged debts throughout the state of Texas,

including in Haltom City and Tarrant county.

        9.      Defendant is registered with the Texas Secretary of State and have a registered agent

in the state.

        10.     Defendant has actual knowledge of where Plaintiff resided, and by attempting to

collect from Plaintiff, purposefully availed itself to the jurisdiction in which Plaintiff resided.

        11.     Defendant has sufficient minimum contacts with this venue as the alleged injuries

caused to Plaintiff were caused while Plaintiff was in Haltom city and Tarrant county and Defendant

attempts to collect alleged debts throughout the state of Texas.

        12.      As Defendant knowingly attempted to collect on a debt allegedly incurred in Haltom

City, Texas, it thus has sufficient minimum contacts with this venue is additionally proper under 28

U.S. Code § 1391(b)(1).

                                              STANDING
        13.     Plaintiff has a congressionally defined right to receive all communications from a debt

collector free from any misrepresentations and false threats.

        14.     Plaintiff has thus suffered an injury as a result of Defendant’s conduct, giving rise to

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed before.);
     Case 4:21-cv-00859-O Document 1 Filed 07/15/21                         Page 3 of 8 PageID 3


Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new substantive

rights, such as a right to be free from misrepresentations, and if that right is invaded the holder of the

right can sue without running afoul of Article III, even if he incurs no other injury[.]”).

        15.       “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting laws

and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v. Bayview

Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016)(quoting 15

U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the FDCPA constitutes an injury

in fact for Article III standing. See id. at *3 (holding that a consumer “has alleged a sufficiently

concrete injury because he alleges that [Defendant] denied him the right to information due to him

under the FDCPA.”); see also Church v. Accretive Health, Inc., No. 15-15708, 2016 WL 3611543, at

*3 (11th Cir. July 6, 2016) (holding that consumer’s § 1692g claim was sufficiently concrete to satisfy

injury-in-fact requirement).

        16.       “[E]ven though actual monetary harm is a sufficient condition to show concrete harm,

it is not a necessary condition.” Lane, 2016 WL 3671467 at *4.

                                                  PARTIES

        17.       Plaintiff, Juan Plata, (hereafter “Plaintiff”), is a natural person currently residing in the

State of Texas.

        18.       Plaintiff is a “consumer” within the meaning of the Fair Debt Collection Practices Act.

        19.       Defendant SCS is a Texas corporation with its principal place of business at 5651

Broadmoor Street, Mission, Kansas 66202. The principal business purpose of Defendant SCS is the

collection of debts in Texas and Nationwide, and Defendant regularly attempts to collect debts alleged

due to another.

        20.       Defendant, SCS, is a debt collector as defined by § 1692a of the FDCPA, because it

regularly uses the mails and/or telephone to collect, or attempt to collect, delinquent consumer debts,
      Case 4:21-cv-00859-O Document 1 Filed 07/15/21                    Page 4 of 8 PageID 4


including delinquent consumer debts in the State of Texas. In fact, Defendant was acting as a debt

collector as to the debt it attempted to collect from Plaintiff.

                                      FACTUAL ALLEGATIONS

        21.      Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed to a

creditor other than Defendant.

        22.      On a date better known by Defendant, Defendant began to attempt collection

activities on Plaintiff’s alleged debt.

        23.      On or about July 16, 2020, Plaintiff had a telephone conversation with Defendant

regarding an alleged debt allegedly owed by Plaintiff.

        24.      The debt was said to be allegedly owed for a medical bill to ProPath and therefore

would only have been used for personal or household purposes.

        25.      The alleged debt was primarily for personal, family or household purposes and is

therefore a “debt” as defined by 15 U.S.C. § 1692a(5).

        26.      The telephone call is a “communication” as defined by 15 U.S.C. § 1692a(2).

        27.      During the telephone call, Plaintiff stated he did not owe the alleged debt.

        28.      Defendant’s representative began to argue with Plaintiff.

        29.      Plaintiff then explained he needed it to come off as he did not owe it.

        30.      Defendant’s representative again ignored Defendant’s request in favor of saying

Plaintiff was obligated to pay the alleged debt, despite Plaintiff saying he did not owe it.

        31.      Defendant’s representative completely ignored Plaintiff’s statements seeking to

dispute the alleged debt.

        32.      Defendant’s representative could have absolutely no idea as to whether Plaintiff paid,

had insurance, or spoke to the original creditor, yet continued to imply that Plaintiff was wrong. This

is rude, condescending and improper.
     Case 4:21-cv-00859-O Document 1 Filed 07/15/21                       Page 5 of 8 PageID 5


        33.     Plaintiff is entitled to dispute the alleged debt for any reason, or even no reason at all.

Mendez v. M.R.S. Assoc., 2004 WL 1745779 *2 (N.D. Ill. Aug. 3, 2004). (A consumer is entitled to

dispute the validity of a debt for a good reason, a bad reason, or no reason at all), Whitten v. ARS

National Servs. Inc., 2002 WL 1050320 *4 (N.D. 111 May 23, 2002). (Imposing a requirement that a

consumer have a `valid' reason to dispute the debt is inconsistent with FDCPA), Castro v. ARS

National Servs., Inc., 2000 WL 264310 (S.D.N.Y. Mar. 8, 2000), Frey v. Satter, Beyer & Spires., 1999

WL 301650 (N.D. Ill. May 3, 1999).

        34.     Defendant’s representative, upon information and belief, made these statements as a

tactic to get the consumer to pay in an attempt to save his financial health from this false and improper

reporting.

        35.     Defendant’s representative attempted to confiscate the dispute process and tried to

stymie Plaintiff’s attempts to exercise his rights under the FDCPA.

        36.     Defendant knew, or should have known, that the above statements were false,

misleading, and harassing in nature.

        37.     All of Defendant’s actions complained of herein occurred within one year of the date

of this Complaint.

        38.     Defendant’s conduct has caused Plaintiff to suffer damages including but not limited

to the loss of time incurred by Plaintiff as well as attorneys’ fees paid for advice regarding his situation.

        39.     Congress has found that “[a]busive debt collection practices contribute to the number

of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” 15 U.S.C. § 1692(a).

        40.     Here, Plaintiff has suffered an injury-in-fact in at least one of the manners

contemplated by Congress when it passed the FDCPA because of Defendant’s conduct.

        41.     Plaintiff’s injury-in-fact is fairly traceable to the challenged representations of
     Case 4:21-cv-00859-O Document 1 Filed 07/15/21                       Page 6 of 8 PageID 6


Defendant.

          42.    Plaintiff’s injury-in-fact is likely to be redressed by a favorable decision in this Court.

          43.    Defendant’s collection communications are to be interpreted under the “least

sophisticated consumer” standard. See, Goswami v. Am. Collections Enter., Inc., 377 F.3d 488, 495

(5th Cir. 2004); Taylor v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir.1997)

(When deciding whether a debt collection letter violates the FDCPA, this court “must evaluate any

potential deception in the letter under an unsophisticated or least sophisticated consumer standard.)

See Also, Goswami, 377 F.3d at 495. (We must “assume that the plaintiff-debtor is neither shrewd

nor experienced in dealing with creditors.”)

COUNT I: Violations Of § 1692e Of The FDCPA – False Representation Of The Character,
                    Amount, or Legal Status of The Alleged Debt

          44.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          45.    Section 1692e of the FDCPA prohibits a debt collector from using any false, deceptive,

or misleading representation or means in connection with the collection of any debt, including, but

not limited to, the false representation of the character, amount, or legal status of any debt. See, 15

U.S.C. § 1692e(2).

          46.    Defendants used false representations or deceptive means to collect or attempt to

collect a debt or obtain information concerning the Plaintiff, in violation of 15 U.S.C. § 1692e(10).

          47.    Defendants’ collection efforts only serve to confuse and mislead the consumer.

          48.    Defendants’ collection efforts were materially false, misleading, and deceptive.

          49.    Defendants’ violation of § 1692e of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff Juan Plata, prays that this Court:
     Case 4:21-cv-00859-O Document 1 Filed 07/15/21                        Page 7 of 8 PageID 7


                  A.      Declare that SCS’s debt collection actions violate the FDCPA;

                  B.      Enter judgment in favor of Plaintiff Juan Plata and against SCS, for actual and

          statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a) of the

          FDCPA; and

                  C.      Grant other such further relief as deemed just and proper.

     COUNT II: Violations Of § 1692d Of The FDCPA – Harassment or Abuse, False or
                               Misleading Representation

          50.     Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          51.     Section 1692d prohibits any debt collector from engaging in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection of

a debt.

          52.     SCS’s communications with Plaintiff were meant to shame, embarrass, and harass

Plaintiff by misrepresenting the alleged debts status.

          53.     SCS’s violation of § 1692d of the FDCPA renders it liable for actual and statutory

damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                         PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Juan Plata, prays that this Court:

                  A.      Declare that SCS’s debt collection actions violate the FDCPA;

                  B.      Enter judgment in favor of Plaintiff Juan Plata, and against SCS, for actual and

          statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a) of the

          FDCPA; and

                  C.      Grant other such further relief as deemed just and proper.

                COUNT III: Violations Of § 1692f Of The FDCPA –Unfair Practices
     Case 4:21-cv-00859-O Document 1 Filed 07/15/21                       Page 8 of 8 PageID 8


          54.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          55.    Section 1692f prohibits the use of unfair and unconscionable means to collect a debt.

          56.    SCS’s communications with Plaintiff were deceptive and misleading.

          57.    SCS used unfair and unconscionable means to attempt to collect the alleged debt.

          58.    SCS’s violation of § 1692f of the FDCPA render them liable for actual and statutory

damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Juan Plata prays that this Court:

                 A.      Declare that SCS’s debt collection actions violate the FDCPA;

                 B.      Enter judgment in favor of Plaintiff Juan Plata and against SCS, for actual and

          statutory damages, costs, and reasonable attorneys’ fees as provided by § 1692k(a) of the

          FDCPA; and

                 C.      Grant other such further relief as deemed just and proper.

                                            JURY DEMAND

          59.    Plaintiff demands a trial by jury on all Counts so triable.

Dated: July 15, 2021
                                                          Respectfully Submitted,
                                                          HALVORSEN KLOTE

                                                  By:     /s/ Samantha J. Orlowski
                                                          Samantha J. Orlowski, #72058
                                                          Joel S. Halvorsen, #67032
                                                          680 Craig Road, Suite 104
                                                          St. Louis, MO 63141
                                                          P: (314) 451-1314
                                                          F: (314) 787-4323
                                                          sam@hklawstl.com
                                                          joel@hklawstl.com
                                                          Attorney for Plaintiff
